DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
This action is in response to application 16615856 filed on 11/22/2019. Claims 1-10 are presented for examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy of foreign priority document, Application No. CN201910740829.8, filed in China on 08/12/2019, has been received.

Information Disclosure Statement
The information disclosure statements filed on 07/13/2020 and 02/01/2022 fail to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.


Specification
The disclosure is objected to because of the following informalities:
In [0036] line 17, “second angle 303” should read “second angle 304” to be consistent with [0029] and Fig. 4 of the instant application.
In [0041] line 7, the two instances of “second angle 303” should read “second angle 304” to be consistent with [0029] and Fig. 4 of the instant application.
Appropriate correction is required.

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Pub. No. 2016/0202831 A1) in view of Zhang et al. (US Patent Pub. No. 2020/0106031 A1)
Regarding claim 1, Kim teaches a touch structure (Kim, Fig. 1, flexible touch panel 100), comprising: 
an insulating layer (Kim, Fig. 3B, flexible substrate FS; Kim, [0046], flexible substrate FS is an insulating material); 
a first metal layer patterned and disposed on the insulating layer (Kim, Fig. 1, first sensing electrode TP1 and second sensing electrode TP2 with connection parts CP), the first metal layer comprising: a plurality of rows of first electrodes arranged in a first direction (Kim, Fig. 1, second sensing electrode TP2) and a plurality of rows of second electrodes arranged in a second direction (Kim, Fig. 1, first sensing electrode TP1), wherein the second electrodes in a same row are electrically connected in sequence by a metal wire (Kim, Fig. 1, second sensing electrode TP1 are connected with connection parts CP), the metal wire is formed by patterning the first metal layer (Kim, Figs. 2-3B, connection part CP is on the same layer as TP1 and TP2), and the first direction is different from the second direction (Kim, Fig. 1, TP1 in horizontal direction and TP2 in vertical direction); 
a passivation layer disposed on the first metal layer, wherein a first recess is opened in the passivation layer corresponding to the first electrode (Kim, Figs. 2-3B and [0063], insulating layer IP with contact holes); 
second metal layers filling the first recess of the passivation layer, and having an end electrically connected to the first electrode correspondingly (Kim, Fig. 3B, vertical portion of bridge BR within the contact holes); 
a third metal layer disposed on the passivation layer, and having opposite ends electrically connected to adjacent ones of the second metal layers, respectively (Kim, Fig. 3B, top portion of bridge BR making contact with the vertical portions of bridge BR).
Kim does not seem to explicitly teach the second metal layers partially filling the first recess of the passivation layer.
Before the time of first effective filing of the claimed invention, there had been a recognized problem of flexible electronics that flexible electronics tend to have stress-concentration induced crack when bent and can case breakage of metal layer (Zhang, [0003]).
There were a finite number of identified and predictable potential solutions to the recognized problem, by providing bridge comprising:
second metal layers partially filling a recess on a passivation layer (Zhang, Figs. 1, 6 and 7, metal layer 500, 500’’ and 500’ respectively having an opening inside the via hole 400, 401 and 402 respectively, i.e. partially filling);
third metal layer disposed on the passivation layer, and having opposite ends electrically connected to adjacent ones of the second metal layers, respectively (Zhang, Figs. 1, 6 and 7, metal layer 200, 200’’ and 200’ respectively).
One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success.
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to using metal layer that partially filling a via hole/recess as part of a bridge as suggested by Zhang in the flexible touch panel of Kim. The suggestion/motivation would have been in order to prevent the stress-concentration-induced crack and improve bending yield (Zhang, [0040]).
Regarding claim 2, Kim in view of Zhang teaches the limitations of the parent claim 1 and further teaches the first recess forms a second recess after partially filling the second metal layers, and a bottom surface of the second recess is in contact with the first metal layer (Zhang, Figs. 1, 6 and 7, spaces occupied by stress buffer layer 600, 601 and 602 respectively).
Regarding claim 8, Kim in view of Zhang teaches the limitations of the parent claim 1 and further teaches a touch display panel, comprising the touch structure according to claim 1 (Kim, [0005], a touch panel may be disposed on a display panel).
Regarding claim 10, Kim in view of Zhang teaches the limitations of the parent claim 8 and further teaches a touch display device, comprising the touch display panel according to claim 8 (Kim, Fig. 6, flexible display device with touch sensor unit TS).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Pub. No. 2016/0202831 A1) in view of Zhang et al. (US Patent Pub. No. 2020/0106031 A1) and Lee et al. (US Patent Pub. No. 2016/0306460 A1)
Regarding claim 9, Kim in view of Zhang teaches the limitations of the parent claim 8 and further teaches the touch display panel comprising:
a substrate (Kim, Fig. 6, substrate SUB); 
a thin film transistor layer disposed on the substrate (Kim, Fig. 6, thin-film transistor TFT with active layer AL); 
a light-emitting layer disposed on the thin film transistor layer (Kim, Fig. 6, OLED with organic emission layer EL); and 
a thin film encapsulation layer disposed on the light-emitting layer, wherein the touch structure is disposed on the thin film encapsulation layer (Kim, Fig. 6, encapsulation EN). 
Kim in view of Zhang does not seem to explicitly teach a polarizing layer disposed on the touch structure.
However, in a related art of flexible touch display panels, Lee teaches a polarizing layer disposed on a touch structure (Lee, Fig. 4, polarization layer 600 disposed on touch screen layer 400).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include a polarization layer above a touch structure as suggested by Lee in the flexible device of Kim in view of Zhang. The suggestion/motivation would have been in order to prevent reflection of external light and thereby improving contrast of the display (Lee, [0089]).

Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-5, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the shape of the second recess in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claim 6, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically arrangement of the planarization layer and that it filling the second recess in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.
Regarding claim 7, the prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the particular shape and dimensions of the second metal layer in the manner claimed as a whole, is not sufficiently taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
U.S. Patent Publication No. 2015/0277483 A1 to Lee et al. discloses a similar invention as recited, specifically forming a bridge for touch panel having an inclined surface, see Figs. 6-9.
U.S. Patent Publication No. 2019/0064959 A1 to Zheng discloses a similar invention as recited, specifically forming a bridge for touch panel having an inclined surface, see Fig. 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/           Primary Examiner, Art Unit 2693